Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 1 of 11 Page ID #:238




   1 Brian T. Hafter (CA State Bar No. 173151)
     brian.hafter@rimonlaw.com
   2 RIMON P.C.
     One Embarcadero Center #400
   3
     San Francisco, CA 94111
   4 Telephone: (415) 810-8403

   5 Attorneys for Defendant
     THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
   6

   7

   8
                                UNITED STATES DISTRICT COURT
   9
                  CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  10

  11
       ASHANTI MCMILLON, an individual,          CASE NO. 5:20-CV-02049-JWH-SP
  12
                           Plaintiff,
  13                                             DEFENDANT THE REGENTS OF THE
             v.
                                                 UNIVERSITY OF CALIFORNIA’S REPLY
  14
       THE REGENTS OF THE UNIVERSITY OF          BRIEF IN SUPPORT OF ITS MOTION TO
  15   CALIFORNIA, a public entity; SETSU        DISMISS PLAINTIFF’S COMPLAINT
       SHIGEMATSU, an individual; DYLAN          (Fed. Rule Civ. Pro 12(b)(6))
  16   RODRIGUEZ, an individual; S.T.R.O.N.G.
       EDUTAINMENT, a nonprofit public benefit   Date:        December 4, 2020
  17                                             Time:        9:00 a.m.
       corporation; and DOES 1-100, inclusive,
                                                 Courtroom:   2
  18
                                                 Judge:       The Hon. John W. Holcomb
                           Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 2 of 11 Page ID #:239




   1                                           I. INTRODUCTION

   2           Plaintiff Ashanti McMillon’s (“Plaintiff”) opposition to Defendant The Regents of the

   3 University of California’s (the “University”) motion to dismiss does not revive her untimely

   4 claims. As Plaintiff does not dispute:

   5           ●      A defendant may move to dismiss a complaint where the face of the complaint

   6 shows that it is time-barred;

   7           ●      Plaintiff’s first, second and fourth causes of action against the University are based

   8 upon conduct that arose between “March 27, 2013 through on or about February 1, 2015”;

   9           ●      The applicable statute of limitations for these claims is between two and four years
  10 – but Plaintiff did not file her civil complaint until more than five years after the events at issue.

  11           ●      Plaintiff’s fifth cause of action against the University is based upon alleged
  12 misconduct that arose in 2016 – and is similarly beyond the applicable three-year statute of

  13 limitations for copyright claims.

  14           Plaintiff seeks to revive her time-barred claims under the fanciful theory that the
  15 University should be equitably estopped from asserting a statute of limitations defense. Plaintiff’s

  16 argument relies exclusively upon alleged facts set forth in her declaration, which is inadmissible in

  17 adjudicating the University’s motion to dismiss. But even if the declaration were admissible, the

  18 allegations contained therein do not support the application of equitable estoppel because the

  19 University did not prevent or deter Plaintiff from filing a civil complaint. Her inadmissible

  20 declaration confirms this: (1) Plaintiff does not point to any alleged misconduct by the University

  21 until after March 15, 2018 – when the applicable statutes of limitations had already expired; (2)

  22 Plaintiff does not allege any facts whatsoever to show that the University prevented or deterred

  23 Plaintiff from filing a civil complaint (distinguishable from the conduct at issue in the cases that

  24 Plaintiff cites in her brief); and (3) there are no facts in the declaration to suggest that Plaintiff

  25 relied on the University’s conduct in deciding not to file a civil complaint. Indeed, Plaintiff does

  26 not even declare anything in her 16-page declaration about why she did not file a civil complaint –

  27 let alone that the University was the purported cause of her decision not to do so in a timely

  28 manner.
                                                          1
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 3 of 11 Page ID #:240




   1          Because Plaintiff cannot possibly overcome these and other pleading defects, the Court

   2 should grant the University’s motion to dismiss without leave to amend.

   3                                            II. ARGUMENT

   4          A.      The Court Should Dismiss Plaintiff’s First Cause of Action for “Breach of

   5                  Contract – Fraud / Misrepresentation”

   6                  1.      Plaintiff’s Claim is Barred by the Applicable Statute of Limitations

   7          As the University demonstrated in its moving papers, a defendant may move to dismiss a

   8 complaint where the face of the complaint shows that it is time-barred. Lopes v. Vieira, 488

   9 F.Supp.2d 1000, 1043 (E.D. Cal. 2007); Aldrich v. National Collegiate Athletic Association, ---
  10 F.Supp.3d ----, 2020 WL 5255671 (N.D. Cal. 2020) (“A party may raise a statute of limitations

  11 argument in a motion to dismiss if it is apparent from the face of the complaint that the complaint

  12 was not timely filed and that the plaintiff will be unable to prove facts that will establish the

  13 timeliness of the claim”). Plaintiff does not dispute this principle.

  14          Plaintiff contends that she has satisfied the “notice pleading” standard of Rule 8 of the
  15 Federal Rules of Civil Procedure – and that the “University has not offered any evidence from the

  16 face of the complaint that the facts as alleged in Plaintiff’s Complaint would not entitle Plaintiff to

  17 relief.” Opp. at 3. To the contrary, the University has shown conclusively that the facts alleged

  18 in Plaintiff’s Complaint establish that her first cause of action is time-barred.

  19          As the University showed in its moving papers: (1) Plaintiff’s first cause of action for
  20 “breach of contract – fraud / misrepresentation” against the University is premised upon conduct

  21 that arose between “March 27, 2013 through on or about February 1, 2015” – when Professor

  22 Setsu Shigematsu made the alleged promises and misrepresentations to Plaintiff (Complaint ¶¶ 13-

  23 15, 18); (2) the applicable statute of limitations for Plaintiff’s “hybrid” contract / fraud claim is

  24 between two and four years (Cal. Code Civ. Pro. §§ 337(a), 338, 339); and (3) Plaintiff did not file

  25 her Complaint until August 13, 2020 – more than five years after the alleged misconduct at issue,

  26 which renders her claim time-barred.

  27          Plaintiff does not dispute any of these facts, but offers two responses. Each fails.
  28
                                                         2
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 4 of 11 Page ID #:241




   1          First, citing California Government Code Section 815.2(a), Plaintiff contends that the

   2 University is liable for the alleged acts of Professors Setsu Shigematsu and Dylan Rodriquez.

   3 Opp. at 4-5. This is a red herring. Whether the University is liable for the acts of its professors or

   4 not has no impact whatsoever on whether or not Plaintiff has satisfied the applicable statutes of

   5 limitations – which she undeniably has not. 1

   6          Second, Plaintiff contends that the University is estopped from asserting a statute of

   7 limitations defense. Opp. at 5-7. Plaintiff’s estoppel argument relies exclusively on alleged facts

   8 contained in a 16-page factual declaration that she filed in response to the University’s motion to

   9 dismiss -- which consists exclusively of matters not alleged in the Plaintiff’s Complaint. Despite
  10 acknowledging in her opposition to the University’s motion to dismiss that “[t]he Court may only

  11 consider what is within the ‘four corners’ of the pleading when considering a Fed. R. Civ. P.

  12 Rule12(b)(6) motion” (Opp. at 4), Plaintiff nonetheless relies exclusively on this declaration to

  13 support her estoppel argument. Under controlling law, the declaration is patently inadmissible in

  14 adjudicating the University’s motion to dismiss. Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th

  15 Cir. 2007) (“In ruling on a 12(b)(6) motion, a court may generally consider only allegations

  16 contained in the pleadings, exhibits attached to the complaint, and matters properly subject to

  17 judicial notice”); Jacobson v. Schwarzenegger, 357 F.Supp.2d 1198, 1205 (C.D. Cal. 2004) (“In

  18 ruling on the sufficiency of a complaint, the court may consider exhibits attached to the complaint

  19 and matters properly the subject of judicial notice . . . The court otherwise may not consider

  20 matters outside the complaint . . . Thus, in determining the sufficiency of the complaint, the court

  21 may not consider the new allegations and exhibits contained in the plaintiff's opposition”). See

  22 The University’s Objections to Evidence, filed herewith.

  23          Even assuming arguendo that Plaintiff’s declaration were admissible – which it is not – it

  24 would not support Plaintiff’s estoppel argument. Despite being detailed and lengthy, Plaintiff’s

  25
       1
       Contrary to Plaintiff’s assertion, the University has not “acknowledged its vicarious liability for
  26 acts related to a course instructed by their employees Shigematsu and Rodriquez” (Opp. at 5).
     Indeed, the University already showed in its moving papers that the University is not liable for the
  27 professors’ alleged misrepresentations. Cal. Govt. Code § 818.8 (“A public entity is not liable for

  28 an injury caused by misrepresentation by an employee of the public entity, whether or not such
     misrepresentation be negligent or intentional”).
                                                        3
                          McMillon v. The Regents of the University of California, et al.
            DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 5 of 11 Page ID #:242




   1 declaration does not state facts sufficient to estop the University from invoking the statute of

   2 limitations defense.

   3           The elements of equitable estoppel are: (1) the party to be estopped must be apprised of

   4 the facts; (2) he must intend that his conduct shall be acted upon, or must so act that the party

   5 asserting the estoppel had a right to believe it was so intended; (3) the other party must be ignorant

   6 of the true state of facts; and (4) he must rely upon the conduct to his injury. Driscoll v. City of

   7 Los Angeles, 67 Cal.2d 297, 305 (1967). As the California Supreme Court has explained: “It is

   8 well settled that a public entity may be estopped from asserting the limitations of the claims statute

   9 where its agents or employees have prevented or deterred the filing of a timely claim by some
  10 affirmative act . . . Estoppel most commonly results from misleading statements about the need for

  11 or advisability of a claim; actual fraud or the intent to mislead is not essential . . . A fortiori,

  12 estoppel may certainly be invoked when there are acts of violence or intimidation that are

  13 intended to prevent the filing of a claim.” John R. v. Oakland Unified School Dist., 48 Cal.3d 438,

  14 445 (1989) (emphasis supplied).

  15           The facts in Plaintiff’s declaration – even if they were both admissible and accepted as
  16 true – would not support an equitable estoppel claim against the University for at least the

  17 following reasons:

  18           ●       Plaintiff ceased being a student at the University on August 31, 2013, but she did
  19 not submit her “whistleblower complaint” until March 15, 2018 – more than four years after she

  20 was a student, and when the statute of limitations had already expired for any claims against the

  21 University for alleged misconduct that occurred between “March 27, 2013 through on or about

  22 February 1, 2015.” Complaint ¶¶ 13-15, 18; McMillon Declaration, page 1. In other words,

  23 Plaintiff does not point to any alleged misconduct by the University until after March 15, 2018 –

  24 when the applicable statutes of limitations had already expired. 2

  25           ●       Plaintiff’s declaration does not allege any facts whatsoever to show that the

  26 University prevented or deterred Plaintiff from filing a civil complaint. Rather, after such a civil

  27
       2
  28     While the statute of limitations for breach of a written contract is four years, Plaintiff has not
       alleged the existence of a written contract in her Complaint.
                                                          4
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 6 of 11 Page ID #:243




   1 complaint already would have been time-barred, on April 4, 2018 a representative of the

   2 University purportedly described several options for seeking relief through the University’s

   3 internal procedures – i.e., “informal resolution,” “wait until the investigation concludes and then

   4 submit [her internal whistleblower complaint],” or “Proceed forward with the allegations.”

   5 McMillon Declaration, pages 2-3. There is not one factual allegation in the entire declaration that

   6 states that a University representative prevented or deterred Plaintiff from filing a civil complaint –

   7 let alone even discussed the topic of a civil complaint with Plaintiff. McMillon Declaration, pages

   8 1-16.

   9          ●       There are no facts in the declaration to suggest that Plaintiff relied on the
  10 University’s conduct in deciding not to file a civil complaint. Indeed, as explained above, she

  11 points to no facts whatsoever demonstrating that the University prevented or deterred Plaintiff

  12 from filing a civil complaint. Moreover, and importantly, she does not state or even imply in her

  13 declaration that she relied upon any of the University’s conduct in not filing a civil complaint.

  14 The absence of this and other factual allegations is telling.

  15          The cases that Plaintiff cites in her opposition are entirely distinguishable – in that all of
  16 those cases involve an affirmative act by the defendant designed to deter or prevent the plaintiff

  17 from filing a civil complaint. See John R., 48 Cal.3d 438 at 443-445 (finding that equitable

  18 estoppel could apply to a sexual molestation claim against a school district where the teacher

  19 explicitly threatened the child with retaliation if he reported the incidents of sexual molestation);

  20 Holdgrafer v. Unocal Corp., 160 Cal.App.4th 907, 927 (2008) (equitable estoppel applied where

  21 the defendant affirmatively “represented that its investigation of the matter was ongoing, that it

  22 would begin remediation of the contamination as required by the state, and that it would do

  23 whatever was necessary to ensure that the affected property owners did not suffer any damages as

  24 a result of the contamination”); Vu v. Prudential Property & Casualty Ins. Co., 26 Cal.4th 1142,

  25 1152 (2001) (equitable estoppel applied when an insurance claims representative affirmatively

  26 “communicated specific facts describing the nature and amount of damage, and he advised Vu not

  27 to file a claim because the total damage Vu had incurred was less than the policy's deductible”);

  28 Shaffer v. Debbas, 17 Cal.App.4th 33, 43 (1993) (explaining that “Where the plaintiffs reasonably
                                                         5
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 7 of 11 Page ID #:244




   1 rely on defendants' promise to repair the property damage without a lawsuit, is a jury permitted to

   2 find that plaintiffs' decision to delay filing a personal injury lawsuit was also reasonable? We

   3 conclude such a finding is permissible on the facts of this case”); see also Lantzy v. Centex Homes,

   4 31 Cal.4th 363, 385 (2003) (holding that “plaintiffs have pled no facts indicating that defendants'

   5 conduct directly prevented them from filing their suit on time. Accordingly, the first amended

   6 complaint establishes no basis to estop defendants from asserting that plaintiffs' causes of action

   7 are barred by the 10–year statute of limitations”).

   8           Accordingly, Plaintiff has not stated facts – in the Complaint or in her inadmissible

   9 declaration – to revive her untimely claims under an equitable estoppel theory.
  10                   2.      Whether Plaintiff’s First Cause of Action is Grounded in Contract or
  11                           Fraud, it Fails for Additional Reasons
  12           The University’s moving papers showed why Plaintiff’s first cause of action fails to state a
  13 claim even if it were not time-barred:

  14           ●       Plaintiff does not even attempt to plead the required elements of breach of contract
  15 – i.e., (1) that the parties entered into an enforceable contract; (2) that Plaintiff did all, or

  16 substantially all, of the things that the contract required; (3) that all of the conditions occurred that

  17 were required for the University’s performance; (4) that the University breached the contract by

  18 failing to do something that the contract required of it; and (5) that Plaintiff was harmed, and that

  19 the University’s conduct was a substantial factor in causing harm to Plaintiff. CDF Firefighters

  20 v. Maldonado, 158 Cal.App.4th 1226, 1239 (2008) (citing elements). Indeed, Plaintiff does not

  21 even allege that the parties entered into a “contract” or “agreement.” Complaint ¶¶ 18-25.

  22           ●       Plaintiff’s claim is based – at least in part – on an “oral” promise or representation.
  23 Complaint ¶¶ 19, 23. As a matter of law, oral promises are not enforceable against a government

  24 entity, such as the University. Orthopedic Specialists of Southern California v. Public Employees’

  25 Retirement System, 228 Cal.App.4th 644, 649 (2014) (“an oral promise cannot be enforced against

  26 a government agency”).

  27           ●       Under governing principles of immunity, a public entity like the University is not
  28 liable based on alleged misrepresentations by an employee such as Professor Shigematsu. Cal.
                                                          6
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 8 of 11 Page ID #:245




   1 Govt. Code § 818.8; Masters v. San Bernardino County Employees Retirement Assn., 32

   2 Cal.App.4th 30, 43 (1995) (“the immunity of a public entity for misrepresentation by its

   3 employee, whether intentional or negligent, is absolute”); Janis v. California State Lottery

   4 Commission, 68 Cal.App.4th 824, 830 (1998) (“Whether a governmental tort immunity applies

   5 does not depend on the form of the pleading, or relief sought”).

   6          ●       As a public entity, the University is not liable for tort claims – absent a statute

   7 providing to the contrary. Cal. Govt. Code § 815(a) (“Except as otherwise provided by statute . . .

   8 A public entity is not liable for an injury, whether such injury arises out of an act or omission of

   9 the public entity or a public employee or any other person”). Plaintiff has not identified any
  10 applicable statute in her first cause of action that would subject the University to tort liability.

  11 Complaint ¶¶ 18-25.

  12          Plaintiff’s opposition does not address – and thus implicitly concedes – these failures of
  13 her pleading. For all of the foregoing reasons, the Court should dismiss Plaintiff’s first cause of

  14 action without leave to amend.

  15          B.      Plaintiff’s Second Cause of Action for Negligence is also Barred by the Statute
  16                  of Limitations
  17          As the University showed: (1) Plaintiff’s second cause of action against the University for
  18 negligence is premised upon the University having a “special relationship” with Plaintiff when

  19 she was a student in 2013 (Complaint ¶¶ 26-31); (2) the statute of limitations for a cause of action

  20 for negligence is two years (Cal. Code Civ. Pro. § 335.1); and (3) the alleged breach of duty arose

  21 as of February 1, 2015 – more than five years before Plaintiff filed her Complaint (Complaint ¶¶

  22 13-15, 26). Plaintiff’s opposition does not dispute any of these facts. For these reasons, as well as

  23 those explained in Section II-A-1 above, the Court should dismiss Plaintiff’s second cause of

  24 action without leave to amend.

  25          C.      Plaintiff’s Fourth Cause of Action for Violations of the California Labor Code
  26                  also is Time-Barred
  27          As the University also demonstrated: (1) Plaintiff’s fourth cause of action against the
  28 University is for violations of various California Labor Code statutes related to the failure to pay
                                                         7
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 9 of 11 Page ID #:246




   1 wages earned while she was a student in 2013 (Complaint ¶¶ 36-38); (2) the statute of limitations

   2 for violations of the California Labor Code is three years (Cal. Code Civ. Pro. § 338(a); Cuadra v.

   3 Millan, 17 Cal.4th 855, 859 (1998)); and (3) the alleged wage loss at issue occurred as of February

   4 1, 2015 at the latest (Complaint ¶¶ 13-15, 37) – more than five years before Plaintiff filed her

   5 Complaint. Plaintiff’s opposition does not dispute any of these facts. For these reasons, as well as

   6 those explained in Section II-A-1 above, the Court should dismiss Plaintiff’s fourth cause of action

   7 without leave to amend.

   8          D.     The Court Should Dismiss Plaintiff’s Fifth Cause of Action for Copyright

   9                 Infringement
  10          The University’s moving papers also explained that: (1) Plaintiff’s final claim against the
  11 University is for federal copyright infringement pursuant to 17 U.S.C. Section 501 (Complaint ¶¶

  12 36-44); (2) the crux of Plaintiff’s claim is that Professor Shigematsu “registered works attributable

  13 to Plaintiff” in 2016 – and that Professor Shigematsu and the other defendants sold and advertised

  14 two of Plaintiff’s (alleged) copyrighted stories and a song (Complaint ¶¶ 40, 42-43, 49); and (3)

  15 the statute of limitations for copyright infringement is three years (17 U.S.C.A. § 507; Petrella v.

  16 Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 669 (2014)).

  17          Plaintiff expressly acknowledges that “more than three years have passed since the date
  18 that Professor Shigematsu purportedly registered works belonging to Plaintiff.” Opp. at 8. The

  19 the root of her copyright infringement claim is therefore time-barred. Complaint ¶ 43 (alleging

  20 that “on or about June 17, 2016, Defendant Setsu Shigematsu infringed on the copyright of

  21 Plaintiff Ashanti McMillon by registering works attributable to Plaintiff”). Plaintiff cannot

  22 pursue a copyright infringement claim based upon an alleged wrongful act that occurred more than

  23 three years ago – i.e., whether Professor Shigematsu wrongfully registered the copyright or not.

  24 Plaintiff’s entire infringement claim is premised upon the validity of Professor Shigematsu’s act of

  25 registration in 2016 – making her claim untimely. 17 U.S.C.A. § 507.

  26          Plaintiff contends that her copyright infringement claim is nonetheless viable because the
  27 infringement is continuing – i.e., “Defendants infringed upon Plaintiff’s copyright on or about

  28 June 16, 2016 and continue[] to do so through as recent as November 11, 2020, as ‘Guardian
                                                       8
                          McMillon v. The Regents of the University of California, et al.
            DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 10 of 11 Page ID #:247




    1 Princesses Inaugural Trilogy’ remains available for purchase on Amazon.com.” Opp. at 8. This

    2 allegation of continuing infringement does not alter the reality that the alleged misconduct of

    3 wrongfully registering the trademark occurred more than three years ago. Moreover, there is no

    4 plausible allegation that the University – from which Plaintiff graduated more than seven years

    5 ago – has anything whatsoever to do with the alleged ongoing infringement by Professor

    6 Shigematsu and her private company (S.T.R.O.N.G. Edutainment) (Complaint ¶¶ 40, 42-43), let

    7 alone the sale of the referenced trilogy on November 11, 2020 from an unaffiliated seller called

    8 “Jenson Books Inc.” (Exhibit B to McMillan Declaration in Opposition to Professor Shigematsu’s

    9 Motion to Dismiss).
   10          In the alternative to dismissing Plaintiff’s claim against the University in its entirety, the
   11 Court should dismiss Plaintiff’s copyright infringement claim as to any alleged infringement that

   12 occurred before August 13, 2017 (more than three years before Plaintiff filed her Complaint). As

   13 the Ninth Circuit has explained: “Section 507(b) is clear on its face. ‘It does not provide for a

   14 waiver of infringing acts within the limitation period if earlier infringements were discovered and

   15 not sued upon, nor does it provide for any reach back if an act of infringement occurs within the

   16 statutory period’ . . . This interpretation is consistent with the prevailing view that the statute bars

   17 recovery on any claim for damages that accrued more than three years before commencement of

   18 suit . . . Roley filed his suit on February 7, 1991. Here, then, § 507(b) bars recovery of any

   19 damages for claims that accrued prior to February 7, 1988.” Roley v. New World Pictures, Ltd., 19

   20 F.3d 479, 481 (9th Cir. 1994).

   21          E.      Plaintiff’s Complaint Should Be Dismissed Without Leave to Amend

   22          As the University’s moving papers showed, a motion to dismiss should be granted without

   23 leave to amend where, as here, a plaintiff cannot state additional facts to cure the pleading’s

   24 deficiency (and/or has previously availed itself of the opportunity to file an amended pleading that

   25 did not state a plausible claim). E.g., Abagninin v. AMVAC Chemical Corp., 545 F.3d 733, 742

   26 (9th Cir. 2008) (“Leave to amend may be denied if a court determines that ‘allegation of other

   27 facts consistent with the challenged pleading could not possibly cure the deficiency’ [and] “Leave

   28 to amend may also be denied for repeated failure to cure deficiencies by previous amendment”)
                                                          9
                            McMillon v. The Regents of the University of California, et al.
              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 5:20-cv-02049-JWH-SP Document 21 Filed 11/20/20 Page 11 of 11 Page ID #:248




    1 (citing Schreiber Distrib. Co. v. Serv–Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986) and

    2 Foman v. Davis, 371 U.S. 178, 182 (1962)). Plaintiff does not dispute these principles; does not

    3 request leave to amend; and does not provide an explanation for how she can cure her pleading

    4 deficiencies.

    5                                         III. CONCLUSION

    6          For the foregoing reasons, the Court should grant the University’s motion to dismiss.

    7 Given that there is no reasonable probability that Plaintiff can cure her pleading defects, the Court

    8 should grant the University’s motion to dismiss without leave to amend.

    9 Dated: November 20, 2020                              RIMON, P.C.
   10
                                                            By: _/s/ Brian T. Hafter____________
   11
                                                            Brian T. Hafter
   12                                                       Attorneys for Defendant
                                                            THE REGENTS OF THE
   13                                                       UNIVERSITY OF CALIFORNIA
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                       10
                           McMillon v. The Regents of the University of California, et al.
             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
